          Case 1:20-cr-00607-LJL Document 19
                                          18 Filed 11/23/20 Page 1 of 1


                       LAW OFFICE OF SAM A. SCHMIDT
                              115 BROADW AY Suite 1704
                               NEW YORK, N.Y. 10006
                                      (212) 346-4666
                               FACSIMILE (212) 346-4668
                                E-mail lawschmidt@aol.com



Sam A. Schmidt, Esq.
__________________

                                                       November 23, 2020

Honorable Lewis J. Liman, USDJ                REQUEST GRANTED.
United States District Court
Southern District of New York
500 Pearl Street                               11/23/2020
New York, N.Y. 10007
                         Re: U.S. v. George Adams
                             20 Cr. 607 (LJL)

Dear Judge Liman:

      The signatures of the sureties for Mr. Adams’ bond was to be completed by
the end of the day today. I have provided the government’s paralegal some of the
necessary documents and the contact information of the two sureties. However,
because of the difficulty in completing the process, it is unlikely that it will be
completed today.

      With the consent of the government, I respectfully request that the time for
the completion of the bond be extended to November 30, 2020.

       Thank you for your Honor’s consideration of this request.


                                               Sincerely yours,
                                                     /s/
                                               Sam A. Schmidt
